DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
It is noted that “a acquisition section”, “statistical processing section”, and “a determination second” are devices itself, not invoking the 112(f) paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto (US 2011/0073769 A1).
With respect to independent claim 1, Enomoto teaches A deterioration determination method in a deterioration determination device configured to determine deterioration of an X-ray detector of an industrial X-ray imaging apparatus, the deterioration determination method comprising: 
an acquisition step of acquiring a captured image as disclosed in paragraph [0069] generated by the X-ray detector 26; 
a statistical processing step as shown in Fig. 6; see paragraph [0077 – 0079] of generating statistical processing information of the captured image; and 
a determination step via 208 as disclosed in paragraph [0076] of determining whether or not the X-ray detector has been deteriorated, based on the statistical processing information.
With respect to dependent claim 10, Enomoto teaches wherein in the statistical processing step, statistical processing information of a part of the captured image is generated as disclosed in paragraph [0069].
With respect to independent claim 12, Enomoto teaches A deterioration determination device 208 configured to determine deterioration of an X-ray detector of an industrial X-ray imaging apparatus, the deterioration determination device comprising: 
an acquisition section configured to acquire a captured image generated by the X-ray detector 26; 
a statistical processing section configured to generate statistical processing information of the captured image as discussed above; and 
a determination section 208 configured to determine whether or not the X-ray detector has been deteriorated, based on the statistical processing information.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto, and further in view of Yuichi (JP 6173143, see provided a translation copy, which is the same as JP 2015-058319 A).
The teaching of Enomoto has been discussed above.
With respect to dependent claim 2, Enomoto teaches the industrial X-ray imaging apparatus includes an X-ray source as disclosed in paragraph [0057] , and a stage 22 which is disposed between the X-ray source and the X-ray detector and on which an imaging object is placed, and the captured image includes at least one of a first captured image generated by the X- ray detector in a state where the X-ray source is turned off offset image as disclosed in paragraph [0069], but is silent with  a second captured image generated by the X-ray detector in a state where the X-ray source is turned on and the imaging object is not placed on the stage.
In paragraph [0014], Yuichi teaches a captured image generated by the X-ray detector in a state where the X-ray source is turned on and the imaging object is not placed on the stage and in paragraph [0065] Yuichi teaches estimating the deterioration of the radiation detection. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Enomoto in order to determine the deterioration status of a desired radiation detector by comparing an offset image (without X-ray turned off) and a image without a patient (with X-ray turned on). This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution. 
In paragraph [0014] Yuichi discloses acquiring calibration image data without a subject (object or patient) by x-ray is uniformly applied to the entire effective pixel area of the x-ray detector. This routine calibration data would be beneficial for ordinary artisans to judge the deterioration of desired X-ray detectors.
With respect to dependent claim 3, in paragraph [0077] Enomoto teaches wherein the statistical processing information includes at least one of an average value RMS of luminance of the first captured image, a standard deviation of luminance of the first captured image, and therefore when modified by Yuichi, Enomoto modified by Yuichi would be expect to arrive the limitation of an average value luminance of the second captured image, and a standard deviation of luminance of the second captured image.
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto modified by Yuichi, and further in view of Kojima (US 2003/01081247 A1).
The teaching of Enomoto modified by Yuichi has been discussed above.
With respect to dependent claim 4, Enomoto teaches wherein the statistical processing information is an average value RMS as disclosed in paragraph [0077] of luminance of the first captured image, and in the determination step, it is determined that the X-ray detector has been deteriorated when the average value is equal to or larger than a first threshold value as disclosed in paragraph [0023] Enomoto discloses size (number of pixels) of pixel defect. Therefore, in view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Enomoto modified by Yuichi in order to determine the deterioration degree or the fate of desired radiation detector.
In addition, Kojima teaches threshold value in Fig. 6 in the step 52 in order to determine the detector deterioration. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Enomoto modified by Yuichi in order to have a threshold value so as to determine the deterioration degree of desired X-ray detector. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 6, as discussed above in the rejection justification to claim 4, the limitation of “wherein the statistical processing information is an average value of luminance of the second captured image, and in the determination step, it is determined that the X-ray detector has been deteriorated when the average value is equal to or smaller than a third threshold value” would be ordinary skilled art in view of the teaching of Enomoto modified by Yuichi as an engineering design choice.
Allowable Subject Matter
Claims 5, 7 – 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 5, the prior art of record fails to teach or reasonably suggest:
wherein the statistical processing information is a first ratio indicating a ratio of an average value of luminance of the first captured image in a state where the X-ray detector is exposed to an average value of luminance of the first captured image when the X-ray detector is in an initial state, and in the determination step, it is determined that the X-ray detector has been deteriorated when the first ratio is equal to or smaller than a second threshold value.
With respect to dependent claim 7, the prior art of record fails to teach or reasonably suggest:
wherein the statistical processing information is a standard deviation of luminance of the first captured image, and in the determination step, it is determined that the X-ray detector has been deteriorated when the standard deviation is equal to or larger than a fourth threshold value.
With respect to dependent claim 8, the prior art of record fails to teach or reasonably suggest:
wherein the statistical processing information is a standard deviation of luminance of the second captured image, and in the determination step, it is determined that the X-ray detector has been deteriorated when the standard deviation is equal to or larger than a fifth threshold value.
With respect to dependent claim 9, the prior art of record fails to teach or reasonably suggest:
wherein the statistical processing information is a second ratio indicating a ratio of a standard deviation of luminance of the first captured image to an average value of the luminance of the first captured image, and in the determination step, it is determined that the X-ray detector has been deteriorated when the second ratio is equal to or larger than a sixth threshold value.
With respect to dependent claim 11, the prior art of record fails to teach or reasonably suggest:
wherein the captured image includes a plurality of regions arranged in a first direction of the captured image, the X-ray detector includes an image sensor corresponding to each of the plurality of regions, and the part of the image corresponds to a part of a region in a second direction orthogonal to the first direction in each of the plurality of regions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884